   Case 6:21-cv-00264-JDK Document 1 Filed 07/09/21 Page 1 of 9 PageID #: 1



               IN THE UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF TEXAS
                             TYLER DIVISION
AMANDA HENDON                       )
                                    ) COMPLAINT
               Plaintiff,           )
v.                                  ) Case No.: 6:21-cv-264
                                    )
CREDIT CONTROL SERVICES, INC. d/b/a )
CREDIT COLLECTION SERVICES          )
                                    ) JURY TRIAL DEMANDED
                                    )
                                    )
               Defendant.           )

                                COMPLAINT AND JURY DEMAND

        COMES NOW, Plaintiff Amanda Hendon by and through the undersigned counsel, and for

her Complaint against Defendant, Credit Control Services, Inc. d/b/a Credit Collection Services

(“CCS”), under the Fair Debt Collection Practices Act, 15 U.S.C. § 1692, et seq. (“FDCPA”), states

as follows:

                                    JURISDICTION AND VENUE

        1.       This court has jurisdiction of the federal claim under 15 U.S.C. § 1692k(d).

        2.       Venue is proper because the acts and transactions occurred here, Plaintiff resides here,

and Defendant transacts business here.

        3.       Under 28 U.S. Code § 1391(b)(2) a civil action may be brought in a judicial district in

which a substantial part of the events or omissions giving rise to the claim occurred.

        4.       Under 28 U.S. Code § 1391(d) when a defendant that is a corporation is subject to

personal jurisdiction at the time an action is commenced, such corporation shall be deemed to reside

in any district in that State within which its contacts would be sufficient to subject it to personal

jurisdiction if that district were a separate state.

        5.       Plaintiff resides in the city of Whitehouse, a part of Smith County, Texas 75791.



                                                       1
   Case 6:21-cv-00264-JDK Document 1 Filed 07/09/21 Page 2 of 9 PageID #: 2



        6.      The acts that occurred giving rise to this complaint occurred while Plaintiff was in the

city of Whitehouse, a part of Smith County, Texas 75791, making Tyler a proper venue under 28 U.S.

Code § 1391(b)(2).

        7.      Defendant, a Delaware corporation headquartered in Norwood, Massachusetts,

practices as a debt collector throughout the country, including Texas.

        8.      Defendant attempts to collect alleged debts throughout the state of Texas, including

in Whitehouse city and Smith county.

        9.      Defendant has actual knowledge of where Plaintiff resided, and by attempting to

collect from Plaintiff, purposefully availed itself to the jurisdiction in which Plaintiff resided.

        10.     Defendant has sufficient minimum contacts with this venue as the alleged injuries

caused to Plaintiff were caused while Plaintiff was in Whitehouse city and Smith county and Defendant

attempts to collect alleged debts throughout the state of Texas.

        11.      As Defendant knowingly attempted to collect on a debt allegedly incurred in

Whitehouse, Texas, it thus has sufficient minimum contacts with this venue is additionally proper

under 28 U.S. Code § 1391(b)(1).

                                              STANDING

        12.     Plaintiff has a congressionally defined right to receive all communications from a debt

collector free from any misrepresentations and false threats.

        13.     Plaintiff has thus suffered an injury as a result of Defendant’s conduct, giving rise to

standing before this Court. Spokeo, Inc. v. Robins, 136 S. Ct. 1540, 1544 (2016), quoting Lujan v.

Defenders of Wildlife, 504 U.S. 555, 580 (1992) (Congress has the power to define injuries and

articulate chains of causation that will give rise to a case or controversy where none existed before.);

Bellwood v. Dwivedi, 895 F. 2d 1521, 1526-27 (7th Cir. 1990) (“Congress can create new substantive

rights, such as a right to be free from misrepresentations, and if that right is invaded the holder of the


                                                     2
   Case 6:21-cv-00264-JDK Document 1 Filed 07/09/21 Page 3 of 9 PageID #: 3



right can sue without running afoul of Article III, even if he incurs no other injury[.]”).

        14.     “Without the protections of the FDCPA, Congress determined, the ‘[e]xisting laws

and procedures for redressing these injuries are inadequate to protect consumers.’” Lane v. Bayview

Loan Servicing, LLC, No. 15 C 10446, 2016 WL 3671467, at *3 (N.D. Ill. July 11, 2016)(quoting 15

U.S.C. § 1692(b)). Thus, a failure to honor a consumer’s right under the FDCPA constitutes an injury

in fact for Article III standing. See id. at *3 (holding that a consumer “has alleged a sufficiently

concrete injury because he alleges that [Defendant] denied him the right to information due to him

under the FDCPA.”); see also Church v. Accretive Health, Inc., No. 15-15708, 2016 WL 3611543, at

*3 (11th Cir. July 6, 2016) (holding that consumer’s § 1692g claim was sufficiently concrete to satisfy

injury-in-fact requirement).

        15.     “[E]ven though actual monetary harm is a sufficient condition to show concrete harm,

it is not a necessary condition.” Lane, 2016 WL 3671467 at *4.

                                               PARTIES

        16.     Plaintiff, Amanda Hendon, (hereafter “Plaintiff”), is a natural person currently residing

in the State of Texas.

        17.     Plaintiff is a “consumer” within the meaning of the Fair Debt Collection Practices Act.

        18.     Defendant is a Massachusetts corporation with its principal offices at 725 Canton

Street, Norwood, Massachusetts 02062.

        19.     Defendant is engaged in the business of a collection agency, using the mails and

telephone to collect consumer debts originally owed to others.

        20.     Defendant regularly collects or attempts to collect defaulted consumer debts due or

asserted to be due another, and is a “debt collector” as defined in 15 U.S.C. § 1692a(6) of the FDCPA.

                                    FACTUAL ALLEGATIONS




                                                    3
   Case 6:21-cv-00264-JDK Document 1 Filed 07/09/21 Page 4 of 9 PageID #: 4



        21.      Plaintiff is a natural person allegedly obligated to pay a debt asserted to be owed to a

creditor other than Defendant.

        22.      On a date better known by Defendant, Defendant began to attempt collection

activities on Plaintiff’s alleged debt.

        23.      On or about July 14, 2020, Plaintiff had a telephone conversation with Defendant

regarding an alleged debt allegedly owed by Plaintiff.

        24.      The debt was said to be allegedly owed to Kemper, and therefore would only have

been used for personal or family purposes.

        25.      The alleged debt was primarily for personal, family or household purposes and is

therefore a “debt” as defined by 15 U.S.C. § 1692a(5).

        26.      The telephone call is a “communication” as defined by 15 U.S.C. § 1692a(2).

        27.      During the telephone call, Plaintiff stated that she wished to dispute the alleged debt.

        28.      Defendant’s representative should have accepted Plaintiff’s dispute at that point.

        29.      Defendant’s representative instead told Plaintiff she needed to provide proof.

        30.      Defendant continued on by implying that Plaintiff was incorrect.

        31.      Defendant could have no other purpose in making this statement unless he were trying

to embarrass or shame Plaintiff by implying that she was lying regarding the debt status.

        32.      Plaintiff again stated that she did pay the alleged debt. Defendant again advised that

she was required to provide proof.

        33.      Defendant reiterated once again that Plaintiff was required to send proof in order to

dispute the alleged debt. This is untrue.

        34.      Plaintiff is under no obligation to prove a debt is invalid. Rather, Defendant must

prove the validity of the debt in order to continue collection attempts. Attempting to force extra




                                                    4
   Case 6:21-cv-00264-JDK Document 1 Filed 07/09/21 Page 5 of 9 PageID #: 5



requirements on Plaintiff stymies her rights granted to her under the FDCPA. Moreover, Defendant

should not attempt to collect on debts it knows are invalid or that it knows it cannot validate.

        35.     Defendant’s representative cannot refuse to accept a dispute, as Plaintiff is entitled to

dispute for any reason, or even no reason at all. Mendez v. M.R.S. Assoc., 2004 WL 1745779 *2 (N.D.

Ill. Aug. 3, 2004). (A consumer is entitled to dispute the validity of a debt for a good reason, a bad

reason, or no reason at all), Whitten v. ARS National Servs. Inc., 2002 WL 1050320 *4 (N.D. 111 May

23, 2002). (Imposing a requirement that a consumer have a `valid' reason to dispute the debt is

inconsistent with FDCPA), Castro v. ARS National Servs., Inc., 2000 WL 264310 (S.D.N.Y. Mar. 8,

2000), Frey v. Satter, Beyer & Spires, 1999 WL 301650 (N.D. Ill. May 3, 1999).

        36.     Defendant’s representative attempted to confiscate the dispute process and tried to

stymie Plaintiff’s attempts to exercise her rights under the FDCPA.

        37.     Defendant’s representative continually attempted to dissuade Plaintiff from

effectuating her dispute by adding completely unnecessary hurdles to the dispute process.

        38.     Defendant’s representative made numerous statements that were completely false and

that would mislead a consumer as to her rights.

        39.     Defendant knew, or should have known, that the above statements were false,

misleading, and harassing in nature.

        40.     All of Defendant’s actions complained of herein occurred within one year of the date

of this Complaint.

        41.     Defendant’s conduct has caused Plaintiff to suffer damages including but not limited

to the loss of time incurred by Plaintiff as well as attorneys’ fees paid for advice regarding her situation.

        42.     Congress has found that “[a]busive debt collection practices contribute to the number

of personal bankruptcies, to marital instability, to the loss of jobs, and to invasions of individual

privacy.” 15 U.S.C. § 1692(a).


                                                     5
   Case 6:21-cv-00264-JDK Document 1 Filed 07/09/21 Page 6 of 9 PageID #: 6



        43.     Here, Plaintiff has suffered an injury-in-fact in at least one of the manners

contemplated by Congress when it passed the FDCPA because of Defendant’s conduct.

        44.     Defendant's action has created an appreciable risk of harm to the underlying concrete

interests that Congress sought to protect in creating the FDCPA.

        45.     Plaintiff would have pursued a different course of action had Defendant not violated

the statutory protections created by Congress.

        46.     Plaintiff attempted to pursue her right yet was left with no actual knowledge as to how

to proceed based on Defendant's actions.

        47.     Defendant's denial of Plaintiff's rights caused harm in the form of impaired credit, no

plausible way of ascertaining the status of her debt in order to make a rational determination as to

how to proceed and forcing her to make financial decisions based on misinformation and engage in

financial planning based on incorrect facts.

        48.     Defendant knew, or should have known, that the above statements were false,

misleading, and harassing in nature.

        49.     All of Defendant’s actions complained of herein occurred within one year of the date

of this Complaint.

        50.     Defendant’s conduct has caused Plaintiff to suffer damages including but not limited

to the loss of time incurred by Plaintiff as well as attorneys’ fees paid for advice regarding her situation.

        51.     Plaintiff’s injury-in-fact is fairly traceable to the challenged representations of

Defendant.

        52.     Plaintiff’s injury-in-fact is likely to be redressed by a favorable decision in this Court.

        53.     Defendant’s collection communications are to be interpreted under the “least

sophisticated consumer” standard. See, Goswami v. Am. Collections Enter., Inc., 377 F.3d 488, 495

(5th Cir. 2004); Taylor v. Perrin, Landry, deLaunay & Durand, 103 F.3d 1232, 1236 (5th Cir.1997)


                                                     6
   Case 6:21-cv-00264-JDK Document 1 Filed 07/09/21 Page 7 of 9 PageID #: 7



(When deciding whether a debt collection letter violates the FDCPA, this court “must evaluate any

potential deception in the letter under an unsophisticated or least sophisticated consumer standard.)

See Also, Goswami, 377 F.3d at 495. (We must “assume that the plaintiff-debtor is neither shrewd

nor experienced in dealing with creditors.”)

COUNT I: Violations Of § 1692e Of The FDCPA – False Representation Of The Character,
                    Amount, or Legal Status of The Alleged Debt

          54.    Plaintiff incorporates by reference all other paragraphs of this Petition as if fully stated

herein.

          55.    Section 1692e of the FDCPA prohibits a debt collector from using any false, deceptive,

or misleading representation or means in connection with the collection of any debt, including, but

not limited to, the false representation of the character, amount, or legal status of any debt. See, 15

U.S.C. § 1692e(2).

          56.    Defendant used false representations or deceptive means to collect or attempt to

collect a debt or obtain information concerning the Plaintiff, in violation of 15 U.S.C. § 1692e(10).

          57.    Defendant’s collection efforts only serve to confuse and mislead the consumer.

          58.    Defendant’s collection efforts were materially false, misleading, and deceptive.

          59.    Defendant’s violation of § 1692e of the FDCPA renders it liable for actual and

statutory damages, costs, and reasonable attorneys’ fees. See, 15 U.S.C. § 1692k.

                                        PRAYER FOR RELIEF

          WHEREFORE, Plaintiff Amanda Hendon prays that this Court:

                 A.      Declare that CCS’s debt collection actions violate the FDCPA;

                 B.      Enter judgment in favor of Plaintiff Amanda Hendon and against CCS, for

          actual and statutory damages, costs, and reasonable attorneys’ fees as provided by § 1692k(a)

          of the FDCPA; and

                 C.      Grant other such further relief as deemed just and proper.
                                                      7
   Case 6:21-cv-00264-JDK Document 1 Filed 07/09/21 Page 8 of 9 PageID #: 8



     COUNT II: Violations Of § 1692d Of The FDCPA – Harassment or Abuse, False or
                               Misleading Representation

          60.     Plaintiff incorporates by reference all other paragraphs of this Petition as if fully stated

herein.

          61.     Section 1692d prohibits any debt collector from engaging in any conduct the natural

consequence of which is to harass, oppress, or abuse any person in connection with the collection of

a debt.

          62.     CCS’s communications with Plaintiff were meant to shame, embarrass, and harass

Plaintiff by misrepresenting the alleged debts status.

          63.     CCS’s violation of § 1692d of the FDCPA renders it liable for actual and statutory

damages, costs, and reasonable attorneys’ fees. See, 15 U.S.C. § 1692k.

                                         PRAYER FOR RELIEF

          WHEREFORE, Plaintiff, Amanda Hendon, prays that this Court:

                  A.      Declare that CCS’s debt collection actions violate the FDCPA;

                  B.      Enter judgment in favor of Plaintiff Amanda Hendon, and against CCS, for

          actual and statutory damages, costs, and reasonable attorneys’ fees as provided by § 1692k(a)

          of the FDCPA; and

                  C.      Grant other such further relief as deemed just and proper.

                COUNT III: Violations Of § 1692f Of The FDCPA –Unfair Practices

          64.     Plaintiff incorporates by reference all other paragraphs of this Petition as if fully stated

herein.

          65.     Section 1692f prohibits the use of unfair and unconscionable means to collect a debt.

          66.     CCS’s communications with Plaintiff were deceptive and misleading.

          67.     CCS used unfair and unconscionable means to attempt to collect the alleged debt.



                                                       8
   Case 6:21-cv-00264-JDK Document 1 Filed 07/09/21 Page 9 of 9 PageID #: 9



       68.     CCS’s violation of § 1692f of the FDCPA renders it liable for actual and statutory

damages, costs, and reasonable attorneys’ fees. See, 15 U.S.C. § 1692k.

                                     PRAYER FOR RELIEF

       WHEREFORE, Plaintiff, Amanda Hendon prays that this Court:

               A.      Declare that CCS’s debt collection actions violate the FDCPA;

               B.      Enter judgment in favor of Plaintiff Amanda Hendon and against CCS, for

       actual and statutory damages, costs, and reasonable attorneys’ fees as provided by § 1692k(a)

       of the FDCPA; and

               C.      Grant other such further relief as deemed just and proper.

                                         JURY DEMAND

       69.     Plaintiff demands a trial by jury on all Counts so triable.

Dated: July 9, 2021
                                                         Respectfully Submitted,
                                                         HALVORSEN KLOTE

                                               By:       /s/ Samantha J. Orlowski
                                                         Samantha J. Orlowski, #72058
                                                         Joel S. Halvorsen, #67032
                                                         680 Craig Road, Suite 104
                                                         St. Louis, MO 63141
                                                         P: (314) 451-1314
                                                         F: (314) 787-4323
                                                         sam@hklawstl.com
                                                         joel@hklawstl.com
                                                         Attorney for Plaintiff




                                                     9
